Citation Nr: 0907531	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  95-37 967	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970, including a period of service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

On October 6, 2006, the Board was notified by the RO that the 
Veteran died in March 2006.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2, 2005, decision, the Board denied the claims 
on appeal, and the Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, his attorney informed the Court that he had 
died and filed a motion to dismiss and vacate the Board 
decision due to his death.  The Court granted the motion in 
March 2007, vacating the August 2005 Board decision and 
dismissing the appeal. 

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor.  38 C.F.R. § 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


